

	

		III

		109th CONGRESS

		1st Session

		S. RES. 182

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. Coleman (for

			 himself, Mr. Lieberman,

			 Mr. Brownback, Mr. Allen, Mrs.

			 Lincoln, Ms. Landrieu,

			 Mr. Reed, Mr.

			 Salazar, and Ms. Mikulski)

			 submitted the following resolution; which was referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		RESOLUTION

		Supporting efforts to increase childhood

		  cancer awareness, treatment, and research.

	

	

		Whereas

			 an estimated 12,400 children will be diagnosed with cancer in the year

			 2005;

		Whereas

			 cancer is the leading cause of death by disease in children under age

			 15;

		Whereas

			 an estimated 2,300 children will die from cancer in the year 2005;

		Whereas

			 the incidence of cancer among children in the United States is rising by about

			 one percent each year;

		Whereas

			 1 in every 330 Americans develops cancer before age 20;

		Whereas

			 approximately 8 percent of deaths of those between 1 and 19 years of age are

			 caused by cancer;

		Whereas

			 while some progress has been made, a number of opportunities for childhood

			 cancer research still remain unfunded or underfunded;

		Whereas

			 limited resources for childhood cancer research can hinder the recruitment of

			 investigators and physicians to pediatric oncology;

		Whereas

			 peer-reviewed clinical trials are the standard of care for pediatrics and have

			 improved cancer survival rates among children;

		Whereas

			 the number of survivors of childhood cancer continues to grow, with about 1 in

			 640 adults between the ages of 20 and 39 having a history of cancer;

		Whereas

			 up to 2/3 of childhood cancer survivors are likely to

			 experience at least one late effect from treatment, many of which may be

			 life-threatening;

		Whereas

			 some late effects of cancer treatment are identified early in follow-up and are

			 easily resolved, while others may become chronic problems in adulthood and may

			 have serious consequences; and

		Whereas

			 89 percent of children with cancer experience substantial suffering in the last

			 month of life: Now, therefore, be it

		

	

		That it is the sense of the Senate that

			 Congress should support—

			(1)public and private sector efforts to

			 promote awareness about the incidence of cancer among children, the signs and

			 symptoms of cancer in children, treatment options, and long-term

			 follow-up;

			(2)increased public and private investment in

			 childhood cancer research to improve prevention, diagnosis, treatment,

			 rehabilitation, post-treatment monitoring, and long-term survival;

			(3)policies that provide incentives to

			 encourage medical trainees and investigators to enter the field of pediatric

			 oncology;

			(4)policies that provide incentives to

			 encourage the development of drugs and biologics designed to treat pediatric

			 cancers;

			(5)policies that encourage participation in

			 clinical trials;

			(6)medical education curricula designed to

			 improve pain management for cancer patients; and

			(7)policies that enhance education, services,

			 and other resources related to late effects from treatment.

			

